     Case: 1:19-cv-00360-MRB Doc #: 54 Filed: 04/03/20 Page: 1 of 5 PAGEID #: 1028




                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO

PRETERM-CLEVELAND, INC., et al.,                       :
                                                       :
                  Plaintiffs,                          :      Case No. 1:19-cv-00360
v.                                                     :
                                                       :
DAVID YOST, et al.,                                    :      Judge Barrett
                                                       :
                  Defendants.                          :




                MOTION TO CLARIFY TEMPORARY RESTRAINING ORDER

           Plaintiffs have complied with the Director’s Order since it was implemented and

followed this Court’s Temporary Restraining Order since March 31, 2020. (Doc. 43). In

compliance with the TRO, Plaintiffs’ physicians are 1) providing medication abortion, rather

than surgical abortion, when appropriate, and 2) delaying surgical abortions unless in the

doctor’s determination, on a case-by-case basis, a delay would increase the health risks to the

patient.

           The State argued to the Court of Appeals that the Director’s Order means “that doctors

must delay surgical abortions that can be delayed without jeopardizing the patient’s ability to

secure a pre-viability abortion,” thus apparently asserting that all pre-viability abortions must be

delayed until the patient is at or near the legal limit. State’s Motion for Stay, Doc. 10, COA 20-

3365 at 4 (emphasis omitted). However, the State changed its interpretation of the Director’s

Order and said in its Reply brief, that the Director’s Order “require[ed] [Plaintiffs] to perform

abortions without surgery, and to delay surgical abortions, where possible. That is all the

Director’s Order does.” (Reply Brief, Doc. 16, COA 20-3365). If this latest position of the State
    Case: 1:19-cv-00360-MRB Doc #: 54 Filed: 04/03/20 Page: 2 of 5 PAGEID #: 1029




is its final decision, then this is what Plaintiffs have been doing, before the cease and desist letter,

after the cease and desist letter, and since the inspections occurred a week ago. But given the

State’s vitriol toward abortion providers in its pleadings, Plaintiffs cannot rely on the State’s

non-interpretations and shifting interpretations and therefore continue to need the protection of a

TRO.1

        The Court’s Order Denying a Stay of the TRO pending appeal agrees with the State that

“‘women can get a surgical abortion when necessary to save their lives or to prevent a serious

health complication,’” and “if necessary to protect the mother’s health.” (Order denying stay,

Doc. 52, PageID# 1023.) However, the Court also states that Plaintiffs may not perform surgical

abortions if they “can be delayed without jeopardizing the mother’s health.” Id.

        If the Court’s TRO permits surgical abortion when Plaintiffs’ physicians determine, in

the exercise of their judgment and on a case-by-case basis, that a surgery cannot be delayed, then

Plaintiffs do not need clarification of the Court’s TRO. However, if the Court’s TRO requires a

delay of a certain category of surgical abortions, Plaintiffs seek clarification regarding when

surgeries must be delayed and whether Plaintiffs may only perform abortions at or near viability.

Dated: April 1, 2020

                                                    Respectfully Submitted,

                                                    /s/ B. Jessie Hill
                                                    B. Jessie Hill #0074770
                                                    Trial Attorney for Plaintiffs
                                                    Cooperating Counsel for the American Civil

1
  The nation’s leading medical authority, the American Medical Association, has made clear that
“physicians – not politicians – should be the ones deciding which procedures are urgent-
emergent and need to be performed, and which ones can wait, in partnership with our patients.”
Patrice A. Harris, M.D., M.A., President of AMA, AMA Statement on Government Interference
in Reproductive Health Care (March 30, 2020), https://www.ama-assn.org/press-center/ama-
statements/ama-statement-government-interference-reproductive-health-care.

                                                   2
Case: 1:19-cv-00360-MRB Doc #: 54 Filed: 04/03/20 Page: 3 of 5 PAGEID #: 1030




                                      Liberties Union of Ohio Foundation
                                      American Civil Liberties Union of Ohio
                                      4506 Chester Ave.
                                      Cleveland, OH 44103
                                      (216) 368-0553
                                      (216) 368-2086 (fax)
                                      bjh11@cwru.edu
                                      Counsel for Plaintiff Preterm-Cleveland

                                      Elizabeth Watson*
                                      Rachel Reeves*
                                      Brigitte Amiri*
                                      American Civil Liberties Union Foundation
                                      125 Broad Street, 18th Floor
                                      New York, NY 10004
                                      (212) 549-2633
                                      (212) 549-2650 (fax)
                                      ewatson@aclu.org
                                      rreeves@aclu.org
                                      bamiri@aclu.org
                                      Counsel for Plaintiff Preterm-Cleveland

                                      Carrie Y. Flaxman**
                                      Richard Muniz*
                                      Planned Parenthood Federation of America
                                      1110 Vermont Ave NW, Suite 300
                                      Washington, DC 20005
                                      (202) 973-4800
                                      (202) 296-3480 (fax)
                                      richard.muniz@ppfa.org
                                      julie.murray@ppfa.org
                                      Counsel for Plaintiffs Planned Parenthood
                                      Southwest Ohio Region, Planned Parenthood
                                      of Greater Ohio, and Sharon Liner, M.D.

                                      Hana Bajramovic**
                                      Planned Parenthood Federation of America
                                      123 William Street, Floor 9
                                      New York, NY 10038
                                      (212) 541-7800


                                     3
Case: 1:19-cv-00360-MRB Doc #: 54 Filed: 04/03/20 Page: 4 of 5 PAGEID #: 1031




                                      (212) 247-6811 (fax)
                                      hana.bajramovic@ppfa.org
                                      Counsel for Plaintiffs Planned Parenthood
                                      Southwest Ohio Region, Planned Parenthood
                                      of Greater Ohio, and Sharon Liner, M.D

                                      Jennifer L. Branch # 0038893
                                      Alphonse A. Gerhardstein # 0032053
                                      Gerhardstein & Branch Co. LPA
                                      441 Vine Street, Suite 3400
                                      Cincinnati, OH 45202
                                      (513) 621-9100
                                      (513) 345-5543 (fax)
                                      jbranch@gbfirm.com
                                      agerhardstein@gbfirm.com
                                      Counsel for Plaintiffs Planned Parenthood
                                      Southwest Ohio Region, Planned
                                      Parenthood of Greater Ohio, Sharon Liner,
                                      M.D., Women’s Med Group Professional
                                      Corporation and Capital Care Network of
                                      Toledo

                                      Freda J. Levenson #0045916
                                      American Civil Liberties Union of Ohio
                                      Foundation
                                      4506 Chester Avenue
                                      Cleveland, OH 44103
                                      (614) 586-1972 x 125
                                      (216) 472-2210 (fax)
                                      flevenson@acluohio.org
                                      Counsel for Plaintiff Preterm-Cleveland

                                      * Admitted pro hac vice
                                      ** Pro hac vice forthcoming




                                     4
  Case: 1:19-cv-00360-MRB Doc #: 54 Filed: 04/03/20 Page: 5 of 5 PAGEID #: 1032




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 3, 2020 a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties for whom counsel has entered an appearance by

operation of the Court’s electronic filing system. Parties have access to this filing through the

Court’s system.


                                                    /s/ Jennifer L. Branch
                                                    Trial Attorney for Plaintiffs




                                               5
